157 Ga. App. 680 (1981)
278 S.E.2d 106
HOGAN
v.
TAYLOR COUNTY BOARD OF EDUCATION.
61395.
Court of Appeals of Georgia.
Decided February 12, 1981.
Rehearing Denied February 26, 1981.
*681 J. Walter Owens, F. Houser Pugh, for appellant.
Alex Davis, for appellee.
CARLEY, Judge.
Appellant appealed an adverse decision of the Taylor County Board of Education to the State Board of Education. Code Ann. § 32-910 (b). The State Board of Education affirmed the local board and appellant appealed to the Superior Court of Taylor County. Code Ann. § 32-910 (c). The superior court affirmed and appellant now attempts a direct appeal to this court without having first complied with the mandate of Code Ann. § 6-701.1, a necessary prerequisite to securing appellate review of certain "discretionary" appeals. Where applicable, the requirements of Code Ann. § 6-701.1 are jurisdictional and the appellate court has no authority to accept and appeal in the absence of compliance with these statutory provisions. Evans v. Davey, 154 Ga. App. 269 (267 SE2d 875) (1980).
The affirmance of the local board by the State Board was a decision of a state administrative agency acting in a quasi-judicial capacity. Murdock v. Perkins, 219 Ga. 756, 760 (3) (135 SE2d 869) (1964). The order of the Superior Court of Taylor County was itself an appellate "decision" reviewing the decision of the State Board. See Ransum v. Chattooga County Bd. of Educ., 144 Ga. App. 783, 785 (5) (242 SE2d 374) (1978). It follows, therefore, that the instant appeal is from a decision of a superior court reviewing a decision of a state administrative agency, within the meaning of Code Ann. § 6-701.1. Accordingly, appellant's failure to obtain an order of this court permitting the filing of the instant appeal must result in its dismissal. Evans v. Davey, supra.
Appeal dismissed. Deen, P. J., and Banke, J., concur.